DETAILED ACTION
	This action is in response to the Applicant’s reply filed on May 20, 2022. Claims 1-5 are pending and addressed below.
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,236,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Claims 1, 2, and 5 have been amended. Claims 1-5 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed May 20, 2022, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 -5 are allowable over the closest prior art “herein Kerstetter, US 2015/9096809 (hereinafter Kerstetter)” and “herein Frosell, US 2013/0306318 (hereinafter Frosell)”, for the following reasons:
Kerstetter discloses a combination flow diverter including flow channel walls defining a flow channel, inlet walls defining an inlet to the flow channel, and transitional wall portions forming a transition between the inlet walls and the flow channel walls. The flow diverter directing inlet fluid flow into the flow channel at a flow rate via the inlet and directing downstream flow at a downstream flow rate in a downstream direction with the flow channel. Kerstetter does not disclose the body defining fillets connecting the flow channel walls to the bore walls.

Frosell discloses a fluid discharge apparatus for use in a subterranean well. The apparatus includes curved flow paths in the form of inserts. The curved surfaces act as transitional wall portions between the inlet of the flow path and the outlet of the flow path in order to alter the direction of fluid flow so that the fluid flows more longitudinally when it exits the flow paths. However, the curved surface of Frosell is not connected to the bore walls as it ends abruptly and does not connect to the wall of the tubular. As such, Frosell does not disclose the body defining fillets connecting the flow channel walls to the bore walls.

Kerstetter, as modified by Frosell, fails to suggest alone or in combination the limitations of “the body defining fillets connecting the flow channel walls to the bore walls” as recited in claim 1 or “the bore walls configured to, when the insert is inserted in the flow diverter, form fillets connecting the bore walls to flow channel walls of the flow diverter defining flow channels” as recited in claim 5.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676